Title: Abigail Adams to John Adams, 17 September 1777
From: Adams, Abigail
To: Adams, John


     
      Best of Friends
      Sep 17. 1777
     
     I have to acknowlidge a feast of Letters from you since I wrote last, their dates from August 19 to Sepbr. 1. It is a very great satisfaction to me to know from day to day the Movements of How, and his Bantitti. We live in hourly expectation of important inteligance from both armies. Heaven Grant us victory and peace, two Blessings I fear we are very undeserving of.
     Enclosed you will find a Letter to Mr. Lovell who was so obliging as to send me a plan of that part of the Country which is like to be the present seat of war. He accompanied it with a very polite Letter, and I esteem myself much obliged to him, but there is no reward this side the grave that would be a temptation to me to undergo the agitation and distress I was thrown into by receiving a Letter in his Handwriting franked by him. It seems almost imposible that the Humane mind could take in, in so small a space of time, so many Ideas as rushd upon mine in the space of a moment, I cannot describe to you what I felt.
     The sickness or death of the dearest of Friends with ten thousand horrours seazd my immagination. I took up the Letter, then laid it down, then gave it out of my Hand unable to open it, then collected resolution enough to unseal it, but dared not read it, begun at the bottom, read a line, then attempted to begin it, but could not. A paper was enclosed, I venturd upon that, and finding it a plan, recoverd enough to read the Letter——but I pray Heaven I may never realize such a nother moment of distress.
     I designd to have wrote you a long Letter for really I owe you one, but have been prevented by our worthy Plymouth Friends who are Here upon a visit in their way Home and tis now so late at Night just struck 12 that I will defer any thing further till the next post. Good Night Friend of my Heart, companion of my youth—Husband and Lover—Angles watch thy Repose.
    